Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021 has been entered.

Amendment Entry
2.	Applicant's amendment and response filed August 31, 2021 is acknowledged and has been entered.  Claim 1 has been amended.  Claim 3 has been cancelled. Accordingly, claims 1, 4, 5, and 21 are pending and are under examination.

Withdrawn Rejections / Objections
3.	Any objection or rejection not reiterated herein, has been withdrawn.
4.	The rejections of claim 3 are now moot in light of Applicant's cancellation of the claims.

6.	In light of Applicant’s amendment and arguments, the rejection of claims 4 and 21 under 35 U.S.C. 103 as being unpatentable over Liu et al. (Scientific Reports. 7: 45552 (March 30, 2017)) in view of Kawaoka et al. (US 20100080825), is hereby, withdrawn.

Priority
7.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The effective filing date of the application is January 25, 2018 which is the filing date of Provisional Application 62/621,637 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 4, 5, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 is vague, indefinite, and confusing in reciting, “A method … for correlating a chemiluminescent signal to a presence or absence of Ebola-virus activating antibodies to target cells” in the preamble and “detecting or measuring a chemiluminescent signal in the target cells or cell lysate … wherein the chemiluminescent signal correlates to the presence or absence of Ebola-virus activating antibodies to target cells” in step d) because it fails to clearly define how the presence of Ebola-virus activating antibodies to target cells as opposed to absence of Ebola-virus activating antibodies to target cells is differentially indicated based on the chemiluminescent signal; and 1) whether the chemiluminescent signal should be present or absent or increased or decreased and 2) whether the chemiluminescent signal should be detected and/or measured inside the target cell or the cell lysate thereof to provide the corresponding indication.  
A requirement of 35 USC 112(b) is for the specification to conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Interpretation in light of the Specification
9.	The specification describes Applicant’s invention as relating to Ebola Virus-specific antibody-dependent cell-mediated cytotoxicity assay (Ebola ADCC assay) for detecting Ebola-virus activating antibodies in a sample by correlation with a chemiluminescent signal.  In the method, the sample is contacted, mixed, and incubated with stably-transfected clonal target cells that express the Ebola virus glycoprotein (surface protein) and luciferase inside the target cells, and human natural killer (effector) cells; the sample mixture is centrifuged to obtain a supernate and a cell pellet containing the target cells; and the sample mixture is further mixed with luciferin to interact with the luciferase. In the presence of Ebola-virus activating antibodies, target cell lysis occurs by NK cell killing which causes release of luciferase into surrounding media for interaction with the luciferin resulting in a chemiluminescent signal that is detected or measured to provide indication of the presence of Ebola-virus activating antibodies in the sample.    

Response to Arguments
10.	Applicant’s arguments with respect to claims 1, 4, 5, and 21 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art
11.	Claims 1, 4, 5, and 21 are free of the prior art of record.

Remarks
12.	State of the art made of record are not relied upon but considered pertinent to the applicants' disclosure:
Singh et al. (A Novel Ebola Virus Antibody-Dependent Cell-Mediated Cytotoxicity  (Ebola ADCC) Assay. J Immunol Methods 460: 10-16 (September 2018)) teach the invention as disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



October 21, 2021